Citation Nr: 1146388	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-02 557	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esquire


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to May 1969, including service in the Republic of Vietnam.  The appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The appellant testified before a Veterans Law Judge at a June 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder.

In July 2008, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In March 2009, the Court vacated the Board's July 2008 decision and remanded the case for readjudication in compliance with directives specified in a March 2009 Joint Motion filed by counsel for the Veteran and VA.

In June 2011, the Board sent the appellant a letter informing her that the Veterans Law Judge who conducted the June 2007 Travel Board hearing was no longer employed at the Board, asked her to indicate whether she wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in a presumption that another hearing was not desired.  A copy of this letter was also sent to her representative.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2011). 

In a June 2011 letter, the appellant's representative requested an extension of time within which to respond to the June 2011 letter in order to allow for the receipt and review of treatment records from Catherine Forrester, M.D.  The undersigned granted the motion for a 30 day extension in June 2011.  The appellant's representative has subsequently acknowledged that treatment records from Dr. Forrester have been received and reviewed, but neither he nor the appellant have requested a new hearing.  Thus, it is presumed that the appellant does not want another hearing and the Board shall proceed to consider her appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in June 2005.  His June 2005 death certificate listed the immediate cause of his death as colon carcinoma.  There were no other conditions listed as contributing to the Veteran's death.  However, an officially amended death certificate completed in December 2006 reveals that the fatal colon carcinoma was due to or as a consequence of lung cancer, which was due to or as a consequence of diabetes.  At the time of his death, service connection was in effect for type II diabetes mellitus.

The Board sought to obtain expert medical opinions through the Veterans Health Administration in accordance with the provisions of 38 C.F.R. § 20.901(a) (2011). In November 2009, a VA board certified endocrinologist reviewed the Veteran's claims file and opined that there was no evidence in his medical records that diabetes mellitus contributed to his death.  He reasoned that all documented glucose levels were less than 170 mg/dl.  No further explanation or reasoning was provided.

In December 2010, a VA hematologist/oncologist reviewed the Veteran's claims file and opined that it would be speculative to state whether a concurrent lung cancer was present at the time of the Veteran's death.  This opinion was based on the fact that the available imaging reports showed no particular convincing evidence for lung cancer.  After the Veteran died, no autopsy was performed and there was no evidence that any biopsies of any lung lesions had been performed.  While there were reports of lung findings later in the course of the Veteran's disease, none of those reports described anything "concerning for" a primary lung cancer.

Due to the fact that pulmonary metastases from colorectal cancer was widely seen and there was no definitive imaging or biopsy demonstrating a concurrent primary lung cancer, it was not possible to assign a possibility of greater than 50 percent to the probability of having a concurrent primary lung cancer.  It was not readily apparent as to what basis the death certificate was amended to include lung cancer outside of the likelihood that the Veteran had metastases and that lung cancer was added as a misunderstanding or error.  

The most recent study looking at the incidence of colorectal cancer with lung metastases showed an 11 percent incidence of lung metastases occurring at diagnosis and a 5.8 percent risk of developing such metastases over the next 5 years.  Furthermore, additional medical literature reflected 3 patients out of 2,176 treated with surgery for colon cancer developed primary lung cancer.  Thus, while possible, it was difficult to demonstrate that a concurrent lung cancer contributed to the Veteran's death.

Subsequent to the November 2009 and December 2010 opinions, additional medical records from the Ocean Adult Medical Group, L.L.C. pertaining to treatment for diabetes and lung problems were received.  Thus, a new medical opinion based upon a review of all the evidence of record is needed.  In addition the December 2010 opinion is inadequate because it considered only whether there was a greater than 50 percent chance of primary lung cancer, whereas the evidence need only be in equipoise for the appellant to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

During the June 2007 hearing, the appellant reported that the Veteran had received treatment for gastrointestinal problems from Dr. Shariac.  Any records from this treatment provider pertaining to such medical problems are directly relevant to the issue currently on appeal as the immediate cause of the Veteran's death was colon cancer.  There is no evidence that any attempts have been made to obtain any records from Dr. Shariac.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records. If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2). Thus, a remand is also necessary to attempt to obtain any relevant records from Dr. Shariac.

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a condition not yet service-connected.  An original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); cf. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that the VCAA does not require notice tailored to each specific claim).

In this case, a September 2005 VCAA notice letter received by the appellant did not contain all of the information required by the subsequent decision in Hupp and adequate notice must be provided prior to the Board's further consideration of this matter.

Furthermore, in February 2011, subsequent to the issuance of an October 2006 statement of the case, the appellant submitted additional evidence consisting of treatment records from Dr. Forrester and the Ocean Adult Medical Group.  This evidence is relevant to the claim for service connection for the cause of the Veteran's death.  In June 2011, the Board sent the appellant a letter asking whether she wanted to waive consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).  A copy of this letter was also sent to her representative.

The appellant's representative responded in September 2011 by indicating that the appellant wanted her claim remanded to the AOJ for initial consideration of the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a VCAA notice letter that tells her what disabilities were service-connected at the time of the Veteran's death, an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service-connected. 

A copy of this letter must be included in the claims file. 

2.  Ask the appellant to complete authorizations to obtain all records of the Veteran's treatment for a gastrointestinal disability (including colon cancer), a lung disability, and diabetes from Dr. Shariac.

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the appellant should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the Veteran's claims file any additional treatment records, the claims file, including this remand, should be referred to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's cause of death.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal colon carcinoma had its onset in service, was related to in-service herbicide exposure, or was otherwise related to a disease or injury in service.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed diabetes contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death). 

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had lung cancer at the time of his death.  If so, the opinion provider should also opine as to the following:

(1) Whether it is at least as likely as not (50 percent probability or more) that any lung cancer was separate and distinct from the Veteran's colon cancer, as opposed to a metastases of the colon cancer; and

(2)  Whether it is at least as likely as not (50 percent probability or more) that any lung cancer contributed significantly or materially to cause the Veteran's death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death). 

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on the significance, if any, of the December 2006 amended death certificate, the Veteran's conceded herbicide exposure in service, and the November 2009 and December 2010 VA opinions.

The opinion provider should acknowledge that the claims folder was reviewed and must provide reasons for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for gastrointestinal problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the appellant's reports, he or she must provide a reason for doing so.

4.  The AOJ should review the opinions to ensure that they contain the information requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



